


110 HR 4296 IH: Medicare Electronic Medication and

U.S. House of Representatives
2007-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4296
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2007
			Ms. Schwartz (for
			 herself, Mr. Porter, and
			 Mrs. Capps) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  require physician utilization of the Medicare electronic prescription drug
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Electronic Medication and
			 Safety Protection (E-MEDS) Act of 2007.
		2.FindingsCongress finds the following:
			(1)Patient safety is an important issue and a
			 priority among patients, providers, insurers, businesses, and government
			 entities alike.
			(2)Adverse drug events are defined by the
			 Institute of Medicine as “any injury due to medication”.
			(3)According to the Institute of Medicine,
			 more then 1.5 million preventable adverse drug events occur every year in the
			 United States.
			(4)Studies indicate that at least 530,000
			 preventable adverse drug events occur each year among the Medicare population,
			 and cost the Federal Government upwards of $887,000,000, or $1,983 per
			 person.
			(5)Electronic prescription drug programs, or
			 e-prescribing, provide for the electronic transmittal of prescription
			 information from the prescribing health care provider to the dispensing
			 pharmacy and pharmacist.
			(6)Electronic prescribing provides formulary
			 and coverage information before a prescription is written to better inform the
			 patient and prescriber of lower cost options, including generics.
			(7)E-prescribing can help to eliminate medical
			 errors, injuries, hospitalizations, and even death that can result from
			 illegible prescriptions and bad drug interactions, in addition to reducing
			 patient medication non-adherence.
			(8)The Institute of Medicine recommends that
			 all physicians create a plan to implement and use e-prescribing technology by
			 2010.
			3.Incentives for
			 use of E-prescribing under Medicare
			(a)Bonus
			 paymentsSection 1833 of the
			 Social Security Act (42 U.S.C. 1395l) is amended by adding at the end the
			 following new subsection:
				
					(v)Incentive
				payments for physician use of E-prescribing
						(1)One-time bonus
				for start-up costs
							(A)In
				generalIf the Secretary
				determines, based upon coding in claims submitted under this part over a
				duration specified by the Secretary, that a physician meets a threshold volume
				or proportion (as specified by the Secretary) of claims for physicians’
				services for individuals enrolled under this part that—
								(i)are classified
				(under section 1848) as evaluation and management services;
								(ii)include the
				making of a prescription that could under law be made using the electronic
				prescription drug program; and
								(iii)use the
				electronic prescription drug program for such prescription,
								the
				Secretary shall make a payment to the physician, in addition to any other
				payment under this part, of the amount specified in subparagraph (B). Not more
				than one payment may be made under this subsection with respect to any
				physician.(B)AmountThe
				payment amount under subparagraph (A) shall be, in the case of a physician that
				meets the conditions of subparagraph (A) for a period that begins
				during—
								(i)2008 or 2009, $2,000;
								(ii)2010 or 2011,
				$1,500; or
								(iii)2012 or a subsequent year, $1,000.
								(2)On-going bonus
				for use of E-prescribing
							(A)In
				generalIf the Secretary
				determines, based upon coding in claims submitted under this part over a period
				specified by the Secretary, that a physician uses the electronic prescription
				drug program for prescribing at least a threshold volume or proportion (as
				specified by the Secretary) of claims for physicians’ services for individuals
				enrolled under this part, in addition to the amount of payment that would
				otherwise be made under this part for physicians’ services by the physician
				that are classified as evaluation and management services under section 1848,
				there also shall be paid to the physician an amount equal to 1 percent of the
				allowed charges for such services. In applying the previous sentence, there
				shall not be taken into account claims for prescriptions written for controlled
				substances which may not under law be prescribed using the electronic
				prescription drug program.
							(B)Application to
				physician shortage bonusesThe additional payment under this
				paragraph shall be taken into account in applying subsections (m) and
				(u).
							(3)AuditingProvisions
				applicable to the auditing of claims for payment and enforcement of false
				claims under this part shall apply to claims for payment under this
				subsection.
						(4)Electronic
				prescription drug program definedIn this subsection, the term
				electronic prescription drug program means the program
				established under section
				1860D–4(e).
						.
			(b)Adjustment in
			 fee schedule for failure To use E-prescribingSection 1848(a) of
			 such Act (42 U.S.C. 1395w–8(a)) is amended by adding at the end the following
			 new paragraph:
				
					(5)Requirement for
				use of e-prescribing
						(A)In
				generalSubject to subparagraph (B), effective for physicians’
				services furnished on or after January 1, 2011, in the case of such
				services—
							(i)that are classified
				as evaluation and management services under this section; and
							(ii)in connection with which there was one or
				more prescriptions made that could have been made, but were not all made, under
				the electronic prescription drug program,
							the fee
				schedule amount otherwise applicable under this section shall be reduced by 10
				percent.(B)WaiverThe Secretary may waive the application of
				subparagraph (A) until January 1, 2012, or January 1, 2013, as specified by the
				Secretary, in cases of demonstrated hardship or unforeseen circumstances
				specified by the
				Secretary.
						.
			4.Reports on
			 e-prescribing
			(a)CMS
			 report
				(1)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Administrator of the Centers for Medicare & Medicaid Services
			 shall submit to Congress a report on progress on implementing e-prescribing
			 under the Medicare electronic prescription drug program under section
			 1860D–4(e) of the Social Security Act (42 U.S.C. 1395w–104(e)).
				(2)Items
			 includedSuch report shall
			 include information on—
					(A)the percentage of
			 Medicare physicians that utilize the electronic prescription drug
			 program;
					(B)the estimated
			 savings resulting from the use of e-prescribing; and
					(C)progress on
			 reducing avoidable medical errors resulting from the use of
			 e-prescribing.
					(b)GAO
			 report
				(1)In
			 generalNot later than 2
			 years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to Congress a report on the impact of
			 implementation of such program on physicians.
				(2)Items
			 includedSuch report shall include information on—
					(A)factors
			 influencing the adopting of e-prescribing by physicians; and
					(B)the impact of this
			 Act on physicians practicing in individual or small group practices and on
			 physicians practicing in rural areas.
					
